UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN A. MELENDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cr-00114-WDQ-1)


Submitted:   December 28, 2012            Decided:   January 17, 2013


Before KING, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Welch, III, Baltimore, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Following the district court’s denial of his motion to

suppress evidence seized pursuant to a traffic stop, Jonathan

Melendez pled guilty to conspiracy to distribute and to possess

with intent to distribute five kilograms or more of cocaine, 21

U.S.C. § 846 (2006).             Melendez was sentenced to 120 months in

prison.     He now appeals.           We affirm.



                                            I

                Melendez first challenges the district court’s denial

of   his    suppression       motion.      In    considering     this    claim,    “we

review the district court’s legal determinations de novo and its

factual     determinations        for    clear     error.”      United    States    v.

Vaughan, 700 F.3d 705, 709 (4th Cir. 2012).

                Using the analytic framework of Terry v. Ohio, 392

U.S. 1 (1968), we determine first whether the officer’s actions

were justified at the inception of the traffic stop.                        If they

were,      we        then   address     “whether     the     continued    stop     was

sufficiently limited in scope and duration.”                    Vaughan, 700 F.3d

at 709 (internal quotation marks omitted).

                At    the   suppression    hearing,    Maryland     State   Trooper

Jeremiah Gussoni testified that he initiated a traffic stop of

Melendez’s       vehicle     because     Melendez    was   traveling     seventy-six

miles per hour — eleven miles over the posted speed limit — and

                                            2
because he observed Melendez make an unsafe lane change, cutting

off a vehicle that Melendez had just passed.                      Because “[a]s a

general matter, the decision to stop an automobile is reasonable

where the police have probable cause to believe that a traffic

violation has occurred,” Whren v. United States, 517 U.S. 806,

810   (1996),    we    conclude        that     Gussoni’s       initial      stop    of

Melendez’s   vehicle     based      upon   the      infractions      was    reasonable

under the Fourth Amendment.

           Following a traffic stop, an officer may:

      detain the offending vehicle for as long as it takes
      to perform the traditional incidents of a routine
      traffic stop. . . . [The] officer may request a
      driver’s license and vehicle registration, run a
      computer check, and issue a citation. . . . [O]nce the
      driver has demonstrated that he is entitled to operate
      his vehicle, and the police officer has issued the
      requisite warning or ticket, the driver must be
      allowed to proceed on his way. . . . If a police
      officer wants to detain a driver beyond the scope of a
      routine traffic stop, . . . he must possess a
      justification for doing so other than the initial
      traffic violation. . . . Thus, a prolonged automobile
      stop requires either the driver’s consent or a
      reasonable suspicion that illegal activity is afoot.

United States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008).

           Here,      eleven    minutes        elapsed    between      the    initial

traffic   stop   and    the    discovery       of    cocaine    in    the    trunk   of

Melendez’s   car.       We     do    not   consider      this     length     of     time

unreasonable,    especially         because    Gussoni    did    not    receive      the

results of a requested license check until after the cocaine was

found.

                                           3
            Even if the delay was unreasonable, we conclude, based

on the totality of the circumstances, that Gussoni had ample

reason to suspect that criminal activity was afoot and that,

consequently,         the     extended      detention         was     not     unreasonable.

Among    other    things,      Gussoni      testified         that    Melendez      appeared

exceptionally         nervous:       an   artery        in    his     neck    was   visibly

pounding; his breathing was rapid; and his hand trembled as he

handed     his    license       and       car        rental    contract       to    Gussoni.

Additionally, the vehicle had a “lived-in” look — its interior

was    strewn    with       coffee   cups,       partially         consumed    food,   snack

wrappers,       and     cigarettes.             This     signifies       to    experienced

officers such as Gussoni that the vehicle’s occupant does not

want to leave the vehicle for any reason, often because the

vehicle contains money, drugs, or weapons.                          Further, the car was

a     “one-way    rental,”       and      Melendez           was    driving     from   Fort

Lauderdale, a known source city for drugs, to New York City, a

known destination city for drugs.

            Accordingly, we hold that neither the initial traffic

stop nor the subsequent detention violated the Fourth Amendment.

The motion to suppress was properly denied.



                                                II

            Melendez contends that the district court improperly

denied him the benefit of the safety valve, which permits a

                                                4
sentence     pursuant          to    the    sentencing         guidelines        range      without

regard to any statutory minimum sentence.                               To benefit from the

safety valve, the defendant bears the burden of showing that he

meets the five requirements set forth in 18 U.S.C. § 3553(f)

(2006) and U.S. Sentencing Guidelines § 5C1.2(a) (2011).                                     United

States v. Henry, 673 F.3d 285, 292-95 (4th Cir.), cert. denied,

133    S.    Ct.    182        (2012).          We        review    the       district      court’s

determination concerning eligibility for safety valve relief for

clear error.        Id. at 292.

             It     is    undisputed           that       Melendez      met     the   first       four

requirements.            The issue before us is whether he also met the

fifth requirement of truthful and complete disclosure.                                       See 18

U.S.C.      § 3553(f)(5),            USSG      § 5C1.2(a)(5).              To     satisfy         this

requirement,            the     defendant            must     truthfully         disclose         all

information        he    has     “about        the       offense   of   conviction          and   any

other crimes that constitute relevant conduct.”                                   United States

v. Aidoo, 670 F.3d 600, 610 (4th Cir. 2012).

             We conclude that the district court did not clearly

err    in   denying           Melendez      the      benefit       of     the    safety      valve.

Melendez, who claimed to be a truck driver without the $3000

needed to repair his truck, was not forthcoming about the source

of    $29,000      he    sent       to   the    Dominican          Republic.          Nor   was     he

truthful about the locations of his meetings with Julio, his

contact in New York, or his physical descriptions of Julio.                                         He

                                                     5
therefore failed to satisfy the requirement that the defendant

truthfully disclose all information he has about the offense and

relevant   conduct.   See   USSG   § 5C1.2(a)(5);   United   States   v.

Aidoo, 670 F.3d at 610.



                                   III

           We therefore affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                   6